     Case 2:20-cv-00211-GMN-NJK Document 35 Filed 03/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    RICARDO QUINTANILLA,                             Case No. 2:20-cv-00211-GMN-NJK
12                       Petitioner,                   ORDER
13           v.
14    WARDEN BRIAN WILLIAMS,
15                       Respondent.
16

17          Two motions are before the court. First, respondents have filed a motion for leave to file

18   exhibit under seal. ECF No. 32. The exhibit in question is the pre-sentence investigation report

19   of petitioner, and it contains confidential information. The court finds compelling reasons to seal

20   this document. Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

21          Second, petitioner has filed an unopposed motion for an extension of time (first request).

22   ECF No. 34. The court finds that good cause exists to grant this motion.

23          IT THEREFORE IS ORDERED that respondents' motion for leave to file exhibit under

24   seal (ECF No. 32) is GRANTED.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-00211-GMN-NJK Document 35 Filed 03/19/21 Page 2 of 2



 1          IT FURTHER IS ORDERED that petitioner's unopposed motion for an extension of time
 2   (first request) (ECF No. 34) is GRANTED. Petitioner will have up to and including May 17,
 3   2021, to file a response to the motion to dismiss (ECF No. 22).
 4          DATED: March 19, 2021
 5                                                               ______________________________
                                                                 GLORIA M. NAVARRO
 6                                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
